DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Publication No. 2016/0181476).
Regarding claim 1, Chang discloses a method of aligning light-emitting diodes (LEDs), the method comprising:
providing micro LEDs, each of the micro LEDs (150) having a first surface that has a first maximum width D1 and a second surface that is opposite to the first surface and has a second maximum width D2 that is greater than the first maximum width D1 (Figure 3)
providing a transfer substrate (300) including a transfer mold that has an array of openings, each of the openings being configured to accommodate the first surface of a corresponding micro LED and not accommodate the second surface of the corresponding micro LED (Figure 17)
aligning the micro LEDs in one direction in the openings (310) of the transfer mold by inserting the micro LEDs into the openings of the transfer mold so that the first surface of each of the micro LEDs is positioned within a corresponding opening (Figures 18-19)
Regarding claim 5, Kumar discloses a depth of each of the openings is less than a thickness of each of the micro LEDs (Figure 6B).
Regarding claim 6, Chang discloses a shape of a cross-section of each of the openings corresponds to a shape of a cross-section of each of the micro LEDs (Figure 19).
Regarding claim 7, Chang discloses each of the micro LEDs has a slanted side surface connecting the first surface and the second surface (Figure 19).
Regarding claim 8, Chang discloses each of the micro LEDs has a core-shell structure (122/110).
Regarding claim 9, Chang discloses the slanted side surface of each of the micro LEDs has an inclination angle of about 58 degrees or about 62 degrees (paragraph 38).
Regarding claim 13, Chang discloses the micro LEDs (150) are micro LED flakes, and wherein the aligning of the micro LEDs comprises placing the micro LED flakes on the transfer substrate so that the first surface of each of the micro LED flakes is inserted into the corresponding opening of the transfer mold (Figures 16-17).
Regarding claim 14, Chang discloses a method of manufacturing a light-emitting diode (LED) display, the method comprising:
forming a display including unit pixels by aligning micro LEDs in one direction on a transfer substrate, the aligning the micro LEDs comprising (paragraph 11):
providing the micro LEDs (150), each of the micro LEDs having a first surface that has a first maximum width D1 and a second surface that is opposite to the first surface and has a second maximum width D2 that is greater than the first maximum width D1 (Figure 3)
providing the transfer substrate (300) including a transfer mold that has an array of openings, each of the openings being configured to accommodate the first surface of a corresponding micro LED and not accommodate the second surface of the corresponding micro LED (Figure 17)
aligning the micro LEDs in the one direction in the openings (310) of the transfer mold by inserting the micro LEDs into the openings of the transfer mold so that the first surface of each of the micro LEDs is positioned within a corresponding opening (Figures 18-19)
Regarding claim 15, Chang discloses forming, on the openings of the transfer mold in which the micro LEDs are aligned, a color conversion layer for converting a wavelength of light emitted by the micro LEDs, wherein the transfer substrate is a display substrate (paragraphs 34 and 43).
Regarding claim 16, Chang discloses the color conversion layer is formed so that each of the unit pixels includes a plurality of pixels of different colors (paragraphs 34 and 43).
Regarding claim 17, Chang discloses a method of manufacturing a light-emitting diode (LED) display, the method comprising:
providing micro LEDs (150), each of the micro LEDs having a first surface that has a first maximum width D1 and a second surface that is opposite to the first surface and has a second maximum width D2 that is greater than the first maximum width D1 (Figure 3)
providing a transfer substrate (300) including a transfer mold that has an array of openings, each of the openings being configured to accommodate the first surface of a corresponding micro LED and not accommodate the second surface of the corresponding micro LED (Figure 17)
aligning the micro LEDs in one direction in the openings (310) of the transfer mold by inserting the micro LEDs into the openings of the transfer mold so that the first surface of each of the micro LEDs is positioned within a corresponding opening (Figures 18-19)
forming a plurality of unit pixels by transferring the micro LEDs aligned in the one direction on the transfer substrate to a display substrate through bonding (paragraph 56; Figure 22)
Regarding claim 18, Chang discloses forming, on the display substrate to which the micro LEDs are transferred, a color conversion layer for converting a wavelength of light emitted by the micro LEDs (paragraphs 34 and 43).
Regarding claim 19, Chang discloses the color conversion layer is formed so that each of the unit pixels includes a plurality of pixels of different colors (paragraphs 34 and 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication No. 2016/0181476) in view of Kumar et al. (US Publication No. 2018/0190614).
Regarding claim 2, Chang discloses the limitations as discussed in the rejection of claim 1 above.  Chang does not disclose the aligning of the micro LEDs in the one direction in the openings of the transfer mold is repeated until none of the openings are empty or until none of the micro LEDS are misaligned with respect to the openings.  However, Kumar discloses transferring until all openings are full and aligned.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the method of Chang to include the alignment steps of Kumar, since it can correct misalignments thereby increasing yield of the array (paragraphs 134-139).

Regarding claim 4, Kumar discloses a third maximum width of each of the openings is less than the second maximum width D2 of the second surface of each of the micro LEDs (Figure 4B).
Regarding claim 10, Kumar discloses a maximum width of each of the micro LEDs taken along an intermediate thickness cross-section thereof is Dc, a maximum width of each of the openings is Dt, and the micro LEDs and the openings satisfy: D1 < Dc < Dt < D2 and 0< Dt-Dc < D2-Dc (Figures 4B and 6B).
Regarding claim 11, Chang discloses each of the openings is further configured to accommodate the corresponding micro LED to a depth equivalent to at least half a thickness of the corresponding micro LED (Figure 17).
Regarding claim 12, Chang/Kumar discloses the limitations as discussed in the rejection of claim 10 above.  Chang/Kuma does not disclose a thickness of each of the micro LEDs from the first surface to the second surface is HLED, and a value (D2-Dc)/HLED is about 0.312435 or about 0.265855.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the ratio LED thickness to width to be in this range to maximize use of the cavity space while improving alignment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Chang discloses a micro light-emitting diode (LED) display comprising:
micro LEDs (150), each of the micro LEDs having a first surface that has a first maximum width D1 and a second surface that is opposite to the first surface and has a second maximum width D2 (Figure 3)
a transfer substrate (300) including a transfer mold that has an array of openings, each of the openings being configured to accommodate the first surface of a corresponding micro LED and not accommodate the second surface of the corresponding micro LED (Figure 17)
the micro LEDS being inserted and aligned in one direction in the openings (310) of the transfer mold so that the first surface of each of the micro LEDs is positioned within a corresponding opening (Figures 18-19)
wherein the transfer substrate is a display substrate configured to form a plurality of unit pixels (paragraph 56; Figure 22)
Chang does not specifically disclose a third maximum width of each of the micro LEDs along an intermediate thickness cross section thereof is Dc, and a fourth maximum width of each of the openings is Dt, wherein the micro LEDs and the openings satisfy: D1 < Dc < Dt < D2 and 0<Dt-Dc < D2-Dc.  However, Kumar discloses a shape of the LED in the opening that conforms to these relative sizes (Figures 4B and 6B).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the micro LEDs of Change to satisfy these relative sizes, since it can allow for alignment within a trench by use of heated solder (paragraph 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Batres et al. (US Publication No. 2020/0176634) discloses an LED structure that is larger than the cavity in width (Figure 1D).  Hu et al. (US Publication No. 2014/0159066) discloses tapered LED structured aligned in openings (Figure 4C).  Bathurst et al. (US Publication No. 2014/0340900) discloses a stabilization structure of print transferring micro LEDs (Figure 6F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      8/31/2021Examiner, Art Unit 2897